MEMORANDUM **
Derman Shannon appeals pro se the district court’s summary judgment in favor of his employer, the Arizona Department of Economic Security Vocational Rehabilitation Services Administration (“DES”), in his Title VII action alleging racial discrimination and a hostile workplace. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Devereaux v. Abbey, 263 F.3d 1070, 1074 (9th Cir.2001) (en banc), and we affirm.
The district court properly granted summary judgment on Shannon’s race discrimination claims concerning a 1999 remark made by a supervisor and a December, 2000 decision to extend Shannon’s probationary period, because Shannon failed to first raise these claims with the EEOC. See 42 U.S.C. § 2000e-16(c); Sommatino v. United States, 255 F.3d 704, 708 (9th Cir.2001); Brown v. Puget Sound Elec. Apprenticeship & Training Trust, 732 F.2d 726, 730 (9th Cir.1984) (requiring separate EEOC complaints where claims are not so closely related that agency action would be redundant).
The district court properly granted summary judgment on Shannon’s claims regarding his reduction in grade without a pay decrease in 2002. Shannon failed to raise a genuine issue of material fact as to whether his employer took this disciplinary measure due to a discriminatory motive rather than due to Shannon’s misrepresentation on his job application of the circumstances surrounding his arrest for driving a car containing 200 pounds of marijuana. *25See Aragon v. Republic Silver State Disposal, Inc., 292 F.3d 654, 658-59 (9th Cir.2002).
Shannon’s remaining contentions lack merit.
Shannon’s motion to file an addendum in support of his brief is granted. The clerk shall file the addendum received November 16, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.